DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 6.3.2022.
Claims 1-4,8-16 are pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments and Amendments
Applicant's arguments filed 6.3.2022 have been fully considered. The Applicant has made amendments to the independent claim 1 by combining with dependent claims 5-7 and by amending original claim 6, amending dependent claims 3-4, 8, 14, and adding new independent claims 15-16.  This may necessitate new prior art search and application of new references as and when required.
With respect to 35 U.S.C 102 and 103 rejections, the Applicant provides several arguments to which the Examiner will respond accordingly:
Applicant Argument 1: Accordingly, reference D1 does not disclose the feature that the liquid resin is diluted with a solvent, the solvent being removed after or during pressing by means of heat treatment and the resin being hardened.
Examiner Response 1: Applicant has amended claim 1 which will be examined in the below sections. 
Applicant Argument 2: Reference CN 104917020 A (D2) does not disclose the feature of former claim 7 in paragraphs [0019] and [0020]. According to the teaching of reference D2, a dispersion including graphene oxide and water (paragraph [0019]) is dried and mixed with graphite powder ( paragraph [0020]). Then, an alcohol solution of phenolic resin is added to the graphene oxide and graphite powder (paragraph [0021]). This is obviously not what is required by former claim 7. Therefore, since the person skilled in the art does not find any hint in reference Dl or D2 to modify the method according to the aforementioned limitations, the subject matter of claims 1 and 14 is considered unobvious.
Examiner Response 2: Examiner respectfully disagrees with above assertion. Former claim 7 is rejected using a combination of CN 101651281 A (D1) and CN 104917020 A (D2) as shown below.
Applicant Argument 3: Applicant also presents new claim 15, which is the combination of claims 1 and 9, and claim 16, which is the combination of claims 9 and 14. Claim 9 requires that graphene of a mean particle size of <2 pm is used as the additive. By using this particle size a particularly high electrical conductivity of the brush body can be attained. According to the Office Action, this feature is unpatentable in view of the combination of reference Dl with reference WO 2017/032985 Al (D3). Reference D3 discloses a porous body that is impregnated on its surface with a resin comprising graphene (GNP). A material blend of graphite powder, resin and graphene, as described by reference Dl, is not disclosed and considered as disadvantageous (see pages 5 and 7 as well as figures 4 and 5). This teaching away would prevent the person skilled in the art from combining the teachings of references Dl and D3.
Examiner Response 3: Applicant has added new claims 15 and 16 which will be examined below.
Applicant Argument 4: Further, pages 8 and 9 of reference D3 disclose that a particle size of 2 pm for the GNP can be advantageous in order to obtain the greatest reduction in a coefficient of friction in connection with a specific carbon-graphite material CTI-22, whereas other porous bodies may require different size distributions. Since in reference D1, no CTI-22 material is used, it is not Page 6 of 7 obvious at all for the person skilled in the art to adapt the size of the carbon nanotubes of reference Dl to 2 pm. 
Examiner Response 4: Examiner respectfully disagrees with above assertion. Claims 4 and 11 of Hosty discloses “graphitic particles” and “graphene oxide” and Examiner has previously interpreted (Office Action dated 2.4.2022) that graphene oxide is a form of graphene.
Applicant Argument 5: Moreover, reference D3 teaches the size of 2pm merely with respect to the reduction of wear. Regarding the aim of the present invention in enhancing the electrical conductivity, reference D3 is entirely silent.
Examiner Response 5: Amended claim 9 does not disclose the aim of the present invention in enhancing the electrical conductivity, therefore the argument is moot.
Applicant Argument 6: Last but not least, reference Dl teaches in paragraph [0017] to use carbon nanotubes with a diameter of 20 to 30 nm and a length of 30 pm. So, adapting the size of the carbon nanotubes to 2 pm would contradict the teaching of reference D1.
Examiner Response 6: Examiner respectfully disagrees with above assertion. The teaching of the sizing of  carbon nanotubes size is from Hosty with the motivation shown in the Office Action dated 2.4.2022 Claim 9 rejection of Changrong in view of Hosty.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8, 10-14 are  rejected under 35 U.S.C. 103 as being unpatentable over Changrong in view of Dimiter et al (US 2754231 A), hereinafter referred to as Dimiter.
Regarding Claim 1, Changrong discloses [Para 0008, Para 0009] a method for producing a carbon brush for electrically contacting a contact structure [Para 0004] of an electric machine, moved with respect to the carbon brush, the method comprising: 
forming a brush body of the carbon brush being obtained by pressing and hardening a material blend [Para 0009], the material blend being obtained by blending a graphite powder with a hardenable resin and an additive [Para 0009], characterized in that graphene is used as the additive (Although Changrong explicitly does not disclose graphene, Claim 11 as well as Page 5, 24-26 specify carbon nano tubes can be used as graphene which is disclosed by Changrong. Please see section above under Claim Interpretation in office action dated 2.4.2022),
wherein the resin [Para 0022] is liquid and the graphene is added in particle shape to the liquid resin [Para 0022] before being blended with graphite powder [Para 0023], and wherein the liquid resin is diluted with a solvent[Para 0021], or 
wherein the resin is hard and is liquefied, the graphene in particle shape being added to the liquid resin before being blended with the graphite powder, the resin becoming hardened and being ground to a powder, the powder being blended with the graphite powder.
Changrong does not disclose the solvent being removed after or during pressing by means of heat treatment and the resin being hardened.
Dimiter discloses the solvent being removed after or during pressing by means of heat treatment and the resin being hardened [Dimiter, Col 2,9-11].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the method of producing a carbon brush for electrically contacting a contact structure of an electric machine as shown above with the solvent being removed during or after pressing by means of heat treatment as taught by Dimiter to prevent dusting at high altitudes [Dimiter, Col 2, 10-12].
Regarding Claim 2, Changrong in view of Dimiter discloses the method according to claim 1.  Changrong in view of Dimiter further discloses [Changrong, Para 0023, 0024] the carbon brush is obtained by hardening the resin, the hardening taking place at a temperature of <= 500 deg C.(Changrong discloses 220 deg C sintering temperature which is less than 500 deg C).
Regarding Claim 3, Changrong in view of Dimiter discloses the method according to claim 1. Changrong in view of Dimiter further discloses [Changrong, Para 0022] that the brush body comprises graphene at a portion of .01 to < 5% by weight. 
Regarding Claim 4, Changrong in view of Dimiter discloses the method according to claim 1. Changrong in view of Dimiter further discloses (Changrong, Fig 1 below, 1) the material blend (Changrong,Fig 1, 1,2,3) is made predominantly of graphite powder (1). 

    PNG
    media_image1.png
    305
    369
    media_image1.png
    Greyscale

Regarding Claim 8, Changrong in view of Dimiter discloses the method according to claim 1. Changrong in view of Dimiter further discloses that graphene and resin are dispersed homogenously[Changrong, Para 0022].
Regarding Claim 10, Changrong in view of Dimiter discloses the method according to claim 1. Changrong further discloses that a thermoset or thermoplastic resin
Regarding Claim 11, Changrong in view of Dimiter discloses the method according to claim 1. Changrong in view of Dimiter further discloses the method according that carbon nanotubes (CNT) are used as the graphene [Changrong, Para 0017].
Regarding Claim 12, Changrong in view of Dimiter discloses the method according to claim 1. Changrong in view of Dimiter further discloses that single-walled or multiwalled carbon nanotubes and/or carbon black is/are added to the additive[Changrong, Para 0020].
Regarding Claim 13, Changrong in view of Dimiter discloses the method according to claim 1. Changrong in view of Dimiter further discloses that the brush body is multilayered (Changrong, Fig 1 above) at least one layer comprising the additive (3) and being realized having a contact surface for electrically contacting the contact structure [Changrong, Para 0031].
Regarding Claim 14, Changrong in view of Dimiter discloses a carbon brush for electrically contacting a contact structure of an electric machine [Changrong, Para 0004], moved with respect to the carbon brush, the carbon brush being made of a brush body according to claim 1 and comprising a hardened material blend [Changrong, Para 0009, 0017] made of graphite powder (Changrong, Fig 1 above, 1), having a hardened resin(Changrong, Fig 1, 2) and a particle-shaped additive (Changrong, Fig 1, 3), characterized in that the additive is graphene (See claim interpretation in office action dated 2.4.2022).

Claims 9, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Changrong in view of Dimiter and Hosty.
Regarding Claim 9, Changrong in view of Dimiter discloses the method according to claim 1. Changrong in view of Dimiter does not disclose that graphene of a mean particle size of less than 2 micron is used.
Hosty discloses (Page 8, Claim 4, 11) that graphene of a mean particle size of less than 2 micron is used.
Regarding Claim 15, Changrong in view of Dimiter discloses a method for producing a carbon brush [Changrong, Para 0008, Para 0009] for electrically contacting a contact structure [Changrong, Para 0004] of an electric machine, moved with respect to the carbon brush, the method comprising: forming a brush body of the carbon brush being obtained by pressing and hardening a material blend[Changrong, Para 0009], the material blend being obtained by blending a graphite powder with a hardenable resin and an additive [Changrong Para 0009].
Changrong in view of Dimiter does not disclose graphene of a mean particle size of < 2 um is used as the additive.
Hosty discloses (Page 8, Claim 4, 11) that graphene of a mean particle size of less than 2 micron is used.
Regarding Claim 16, Changrong in view of Dimiter discloses a carbon brush [Changrong, Para 0004] for electrically contacting a contact structure [Changrong, Para 0004] of an electric machine, moved with respect to the carbon brush, the carbon brush being made of a brush body comprising a hardened material blend [Changrong, Para 0009], made of graphite powder having a hardened resin [Changrong, Para 0023, 0024].
 Changrong in view of Dimiter does not explicitly disclose a particle-shaped additive, wherein the additive is graphene of a mean particle size of < 2 um.
Hosty discloses (Page 8, Claim 4, 11) a particle-shaped additive, wherein the additive is graphene of a mean particle size of < 2 um.
For claims 9, 15, 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the carbon brush method of Changrong in view of Dimiter with the graphene of a mean particle size of less than 2 micron as taught by Hosty for better dispersion (Hosty, Page 7, Example 7).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832  


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832